                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


In re:

KATHLEEN PERSHA                                            Chapter 13
                                                           Case No. 18-46713-MLO
               Debtor.                                     Hon. Maria L. Oxholm
                              /

                             WITHDRAWAL OF
                  DEBTOR’S OBJECTION TO PROOF OF CLAIM
         FILED BY MICHIGAN DEPARTMENT OF TREASURY [CLAIM NO. 13]
                             (Document No. 104)

         OSIPOV BIGELMAN, P.C., hereby withdraws the Debtor’s Objection to Proof of Claim

Filed by Michigan Department of Treasury (Claim No. 13) (Docket No. 104) filed on June 6,

2019.



                                             Respectfully Submitted,

                                             OSIPOV BIGELMAN P.C.

Dated: June 12, 2019                         /s/ Yuliy Osipov
                                             Yuliy Osipov (P59486)
                                             20700 Civic Center Drive, Suite 420
                                             Southfield, MI 48076
                                             Tel: (248) 663-1800/Fax: (248) 663-1801
                                             yo@osbig.com




 18-46713-mlo       Doc 107       Filed 06/12/19   Entered 06/12/19 15:23:16    Page 1 of 2
                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


In re:

KATHLEEN PERSHA                                                Chapter 13
                                                               Case No. 18-46713-MLO
                Debtor.                                        Hon. Maria L. Oxholm
                                /

                                    CERTIFICATE OF SERVICE

         I hereby certify that on June 12, 2019, she electronically filed:

            •   Withdrawal of Debtor’s Objection to Proof of Claim Filed by Michigan
                Department of Treasury (Claim No. 13) (Docket No. 104)
            •   Certificate of Service

with the Clerk of the Court using the ECF system which will send notification of such filing to
the following:

Office of the U.S. Trustee                              Tammy L. Terry, Trustee
211 W. Fort Street, Suite 700                           535 Griswold, Ste. 2100
Detroit, MI 48226                                       Detroit, MI 48226


and I also hereby certify that on June 12, 2019, I mailed by First Class Mail with the United
States Postal Service copies of the above noted documents to the following non-ECF participants

Michigan Department of Treasury                 Michigan Department of Treasury
P.O. Box 30168                                  Cadillac Place, Ste. 10-200
Lansing, MI 48909                               3030 W. Grand Blvd.
                                                Detroit, MI 48202



Dated: June 12, 2019                                    /s/ Tijuana A. Crawford
                                                        TIJUANA A. CRAWFORD for
                                                        OSIPOV BIGELMAN, P.C.
                                                        20700 Civic Center Drive, Suite 420
                                                        Southfield, MI 48076
                                                        Tel: 248.663.1800/Fax: 248.663.1801
                                                        tc@osbig.com




 18-46713-mlo         Doc 107       Filed 06/12/19    Entered 06/12/19 15:23:16     Page 2 of 2
